             IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

 PATRICK GONZALES,                          §
                                            §    CIVIL ACTION NO. 17-cv-03085
Plaintiff,                                  §
                                            §
 v.                                         §
                                            §
 WALMART STORES TEXAS, LLC,                 §
                                            §
Defendant.                                  §    JURY DEMANDED
                                            §

                                Joint Discovery Plan
                                     ___________

      Plaintiff Patrick Gonzales (“Plaintiff”) and Defendant Walmart Stores Texas,

LLC (“Defendant” or “Walmart”) respectfully file this Joint Discovery Plan.

      Plaintiff:

      Plaintiff served requests for production of documents on Walmart on October

22, 2019. On October 29, Plaintiff emailed to Walmart’s counsel a draft list of topics

for a corporate representative deposition. Based on Walmart’s records, including

employee statements, 2 or 3 Walmart employees witnessed either Plaintiff’s fall, the

standing liquid, or worked in the area where the accident occurred. Plaintiff has

requested deposition dates for the witnesses. The testimony from these witnesses,

whose depositions should be relatively short, may dispose of the need for a corporate

representative deposition, but until confirmed by their deposition testimony, Plaintiff

respectfully requests dates for a corporate representative deposition following the fact



Joint Status Report of the Parties—Page 1 of 4
witnesses, including a customer who witnessed Plaintiff’s fall and provided Walmart

a written statement.

        Lastly, while reserving all rights to seek additional discovery if necessary,

Plaintiff may want to depose Walmart’s retained medical expert, Dr. Taylor D.

Brown.

       One legal issue that may impact discovery will be this Court’s ruling regarding

the procedure for admitting medical records. Plaintiff previously requested from the

Court guidance on whether it will permit him to use Section 18.001 of the Texas

Practices and Remedies Code to establish by affidavit evidence of the reasonableness

and necessity of medical expenses incurred. Tex. Civ. P. & Rem. Code 18.001; Turney

v. Peril, 50 S.W.3d 742, 747 (Tex. App.—Dallas 2001, pet. denied) (observing that

Section 18.001 is an evidentiary cost-saving procedure, assuming the affidavits are

properly executed). Walmart opposed the procedure, and Judge Hughes rejected the

use of Section 18.001. See Dkts. 53 (Defendant’s objection) & 54 (“Management

Order”).1 Plaintiff respectfully asks this Court to reconsider the issue.



1
    The Fifth Circuit has held that state law governs what plaintiff must prove and the
    manner of proving it while federal law governs the sufficiency of the evidence. See McCaig
    v. Wells Fargo Bank (Texas), N.A., 788 F.3d 463, 482 (5th Cir. 2015); Gorman v. ESA
    Mgmt., LLC, 2018 U.S. Dist. LEXIS 1424 *1–2 (N.D. Tex. Jan. 4, 2018) (analyzing the
    arguments for and against and concluding, “Based on the current state of the law, the
    court concludes that § 18.001(b) is a substantive provision of Texas law that applies in
    this case.”); Cruzata v. Wal-Mart Stores Tex., LLC, No. EP-13-CV-00331-FM, 2015 U.S.
    Dist. LEXIS 57270 at *18, 2015 WL 1980719 (W.D. Tex. May 1, 2015) (holding “Section
    18.001 applies to this case, thereby making the contested affidavits competent to create
    a fact issue on medical expenses”).



Joint Status Report of the Parties—Page 2 of 4
      Defendant:

      Defendant does not believe there is any legal issue concerning the Court’s

ruling regarding the procedure for admitting medical records. The Court has already

ruled that Plaintiff may not use Section 18.001 of the Texas Civil Practice and

Remedies Code to establish evidence of the reasonableness and necessity of his

medical expenses because it does not apply in federal court. See Doc. 54. To the extent

Plaintiff is seeking this court to revisit Judge Hughes’ rulings, Defendant objects.

Additionally, in the event this Court does revisit the ruling and overturns same,

Defendant would respectfully request 30 days from the date of this Court’s ruling to

obtain and submit controverting affidavits, pursuant to 18.001.

      With respect to Defendant’s desired discovery, Defendant requests the

deposition testimony of Plaintiff’s girlfriend, Maria Cantu, who went with Plaintiff to

Walmart on the date of incident.

      Finally, in the event the parties are unable to settle this case via mediation or

otherwise prior to trial, while reserving all rights to seek additional discovery if

necessary, Defendant also requests the depositions of Plaintiff’s medical experts,

specifically: Dr. Robert S. Bell and Dr. Alan Rechter.




Joint Status Report of the Parties—Page 3 of 4
Dated: November 5, 2019

                                                 Respectfully submitted,

 The Hadi Law Firm, PLLC                     BUSH & RAMIREZ, PLLC

 /s/ Hussein Hadi                            /s/ Julie C. Warnock     ______
 Texas Bar 24067641                          John A. Ramirez
 Federal Bar 1626617                         Attorney in Charge
 7100 Regency Square Blvd., Suite 140        SBN. 00798450
 Houston, Texas 77036                        Fed. Bar No. 21280
 (832) 433-7977                              Julie C. Warnock
 (855) 423-4529                              SBN. 24063574
 Hadi@thehadilawfirm.com                     Fed. Bar No. 1107157
                                             5615 Kirby Drive, Suite 900
                                             Houston, Texas 77005
 Of Counsel:                                 (713) 626-1555 Telephone
 Taherzadeh, PC                              (713) 622-8077 Telecopier
 Mo Taherzadeh                               jramirez.atty@bushramirez.com
 Texas Bar No. 24028022
                                             jwarnock.atty@bushramirez.com
 Federal Bar No. 29596
 550 Post Oak Blvd., Suite 580               ATTORNEYS FOR DEFENDANT
 Houston, Texas 77027
 Telephone: (713) 360-6055
 mo@taherzadehlaw.com
 ATTORNEYS FOR PLAINTIFF



                             CERTIFICATE OF SERVICE

      I certify that on the November 5, 2019, a copy of this Joint Status Report was
served on all counsel of record via the Court’s ECF system.

                                         /Mo Taherzadeh
                                         Mo Taherzadeh




Joint Status Report of the Parties—Page 4 of 4
